Cupp, J.,
dissenting.
{¶ 26} I respectfully dissent because I believe that under the unusual circumstances of this case, Hull should be permitted to appeal the probate court’s judgment that the probate court had jurisdiction to appoint a guardian for Santrucek, Hull’s mother.
{¶ 27} The dispute before the probate court concerned whether Hull’s mother voluntarily left Michigan and became a resident of Ohio, whether she left Michigan involuntarily, or whether she intended to leave Michigan only temporarily. R.C. 2111.02(A) provides that an Ohio county probate court has jurisdiction if the ward “is a resident of the [Ohio] county or has a legal settlement in the county.” If the Ohio probate court did not have jurisdiction, then Hull could continue to seek appointment as her mother’s conservator in Michigan. If the Ohio probate court had jurisdiction, Hull, who is not a resident of Ohio, would be ineligible for appointment in Ohio, and the Ohio proceedings would prevent her from being appointed conservator by a Michigan court. R.C. 2109.21(C) (with certain exceptions, guardians must be residents of the Ohio county where the ward resides); In re Clendenning (1945), 145 Ohio St. 82, 30 O.O. 301, 60 N.E.2d 676, paragraph two of the syllabus (guardianship judgment “binds all the world”).
{¶ 28} Consequently, in my judgment, Hull had a sufficient interest in contesting the jurisdiction of the Ohio probate court — namely, her interest in being named her mother’s conservator in Michigan. However, while Hull participated in the proceedings before the probate court, she did not move to intervene as a party in those proceedings.
{¶ 29} I agree with the majority that ordinarily, a person in Hull’s position, i.e., a person who seeks to contest a probate court’s jurisdiction to proceed, should seek to intervene as a party. However, in this case, the probate court allowed Hull to present evidence at the guardianship-appointment hearing, allowed her lawyer to examine witnesses at that hearing, and even told her attorney that Hull “can decide to appeal whatever adverse rulings that this Court may possibly issue now or in the future.” Under these unique circumstances, I believe that Hull should be allowed to appeal the decision of the probate court concerning its jurisdiction in this case.
{¶ 30} For these reasons, I dissent.
Schottenstein, Zox & Dunn Co., L.P.A., and Kevin R. McDermott; and William Douglas Lowe and Russell Suskind, for appellee.